United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1902
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Steven W. Brown,                         *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 6, 2000

                                Filed: January 26, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted Steven Brown of conspiring to distribute cocaine base, in
violation of 21 U.S.C. § 846, and possessing cocaine base with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1). In a prior appeal, we affirmed his convictions, but
remanded for resentencing on the issue of drug quantity. See United States v. Brown,
156 F.3d 813, 817-18 (8th Cir. 1998).
       On remand, the district court1 credited the testimony of Mr. Brown’s co-
defendants at his trial, concluding that he was responsible for 50-150 grams of cocaine
base, and sentencing him to concurrent terms of 360 months imprisonment and 5 years
supervised release. Mr. Brown appeals, arguing that the court erred in finding his co-
defendants credible, and erred in concluding on the basis of their testimony that the
amount of cocaine base was reasonably foreseeable to him and within the scope of their
conspiracy.

       Having carefully reviewed the trial testimony of the witnesses cited by the
district court, we conclude that its drug-quantity determination was not clearly
erroneous. See United States v. Milton, 153 F.3d 891, 898 (8th Cir. 1998) (standard
of review), cert. denied, 119 S. Ct. 1082 (1999). The court’s findings regarding
witness credibility are virtually unreviewable on appeal, see United States v. Johnson,
169 F.3d 1092, 1098 (8th Cir.), cert. denied, 120 S. Ct. 143 (1999), and we are not
persuaded that they should be disturbed in this case. Mr. Brown’s co-defendants’
testimony regarding the amount of cocaine base involved in the offense established that
the drug quantity was reasonably foreseeable to Mr. Brown, and was within the scope
of their conspiracy, by demonstrating that Mr. Brown had a leadership role in the
conspiracy and actively managed the acquisition, transportation, and sale of the cocaine
base.

      Accordingly, we affirm the judgment of the district court.




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-